COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:              01-12-00354-CV
Trial Court Cause
Number:                    0522806
Style:                     CMA-CGM (America), INC
                           v Empire Truck Lines, INC
Date motion filed*:        August 22, 2013
Type of motion:            Motion for Rehearing
Party filing motion:       Appellant CMA-CGM (America), Inc.
Document to be filed:      no

Is appeal accelerated?      YES        NO

Ordered that motion is:

             Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other:


Judge's signature: /s/ Sherry Radack
                          Acting individually          Acting for the Court

Panel consists of Chief Justice Radack, and Justices Higley and Brown

Date: January 23, 2014